Citation Nr: 1706911	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pituitary microadenoma and galactorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claim.

In the August 2007 VA Form 9, the Veteran stated that her claimed disability included "polycystic ovary syndrome," and not just pituitary microadenoma and galactorrhea.  The Board notes that in an April 2009 rating decision, the RO denied service connection for polycystic ovarian disease as secondary to pituitary microadenoma and galactorrhea. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's August 2007 VA Form 9, she requested a Board hearing in connection with this claim.  As a result, she was initially scheduled for a travel Board hearing in October 2009.  However, the October 2009 hearing date was rescheduled because the Veteran claimed she was unable to appear due to a medical appointment.  See September 2009 Letter from Veteran.  Subsequently, she postponed four more travel Board hearing dates in December 2009, July 2010, May 2012, and February 2013.  

The December 2009 hearing was canceled by the Veteran because she claimed she was unable to appear due to a medical issue.  See November 2009 Letter from Veteran.  

The July 2010 hearing was rescheduled because the Veteran claimed she was unable to appear due to another medical issue as well as a pending legal matter.  See June 2010 Letter from Veteran.  In her June 2010 letter, the Veteran specifically requested the July 2010 hearing be continued until July 2014.  In a March 2011 decision, the Board granted a continuance, but declined to continue the matter until July 2014.  

The May 2012 hearing was rescheduled because the Veteran claimed she was incarcerated.  See April 2012 Letter from Veteran.  In her April 2012 letter, the Veteran requested this hearing be continued out for a period of three years.  

The February 2013 hearing was continued because the Veteran claimed that she was unable to leave the county she resided in because of a possibly conflicting court date in another matter, which took precedence over this appeal, and because she was homeless and unable to drive.  See January 2013 Letter from Veteran.  

Eventually, the Veteran was scheduled for two more travel Board hearings in November 2014 and January 2015, both of which she failed to appear for.  With respect to the November 2014 hearing, she was sent a letter in October 2014, informing her of the date, time, and location.  See October 2014 Notice of Hearing.  While this letter was sent to her address of record, it was returned to the VA indicating that she was not at that address.  

Similarly, the Veteran was sent a letter in December 2014, informing her of the January 2015 hearing.  See December 2014 Notice of Hearing.  This letter was also sent to her address of record and returned to the VA indicating that she was not at that address.  

The Board notes that in August 2014, the Veteran provided the VA with a temporary mailing address.  See August 2014 Letter from Veteran.  She indicated this mailing address was for "federal mailing purposes only."  Id.  However, she did not provide a timeframe for which this temporary address was in effect nor did she submit a change of address form to the VA until May 2016.  Id.; see also May 2016 Request for Change of Address Form.  Additionally, the Board notes the Veteran's representative submitted a January 2015 letter, advising that they have not been able to contact her despite multiple attempts via mail and telephone.  See January 2015 Letter from Representative.  Further, the Board notes the representative's letter indicates yet another address for the Veteran in Massachusetts.  

As the claims file discloses "other possible and plausible addresses" for the Veteran, the Board finds that a remand is necessary in order to provide her with notice of a hearing at the alternate known addresses before finding that she has withdrawn her request.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 38 C.F.R. § 20.704(e) (2016).

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's correct mailing address and telephone number.

2. Schedule her for a Board hearing before a Veterans Law Judge sitting at the appropriate RO.  The Veteran should be provided adequate notice of the date, time, and location of the hearing, sent to either the address the Veteran provided in May 2016 or a more recent address, if one is provided in response to this remand.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




